Per Curiam. This cause coming to be heard on the Court’s own motion to dismiss, it appearing to the Court that due notice has been given, and the Court being fully advised; The Court hereby finds that: 1. On August 9, 1979 the Court handed down an order whereby an award was made in the instant claim only if, as and when the Claimant filed an amended complaint substituting Medley Movers and Storage as the proper Claimant. 2. Rule 26 of the rules of the Court of Claims provides that a case may be dismissed for want of prosecution where the Court determines that the Claimant has made no attempt in good faith to proceed. 3. The Deputy Clerk of the Court of Claims made written requests of Claimant to comply with the Order on November 5, 1979, January 16, 1980, and an oral request on June 4, 1980. Furthermore, a duplicate file was sent to Claimant on February 4, 1980. 4. To date no action has been taken by Claimant in response to the Court’s conditional order. 5. The Claimant has made no attempt in good faith to proceed. It is hereby ordered that this consolidated claim be and hereby is dismissed for want of prosecution.